Order entered January 6, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01016-CV

                               CAROL S. WARREN, Appellant

                                            V.

                SUNSET MORTGAGE COMPANY, LP, ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-08266

                                        ORDER
       We GRANT appellant’s December 30, 2013 second motion for an extension of time to

file a brief TO THE EXTENT that appellant shall file her brief ON OR BEFORE JANUARY

27, 2014.   We caution appellant that no further extension of time will be granted absent

extraordinary circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE